Title: Poor Richard, 1745
From: Franklin, Benjamin
To: 



Courteous Reader,
For the Benefit of the Publick, and my own Profit, I have performed this my thirteenth annual Labour, which I hope will be as acceptable as the former.
The rising and setting of the Planets, and their Conjunctions with the Moon, I have continued; whereby those who are unacquainted with those heavenly Bodies, may soon learn to distinguish them from the fixed Stars, by observing the following Directions.
All those glittering Stars (except five) which we see in the Firmament of Heaven, are called fixed Stars, because they keep the same Distance from one another, and from the Ecliptic; they rise and set on the same Points of the Horizon, and appear like so many lucid Points fixed to the celestial Firmament. The other five have a particular and different Motion, for which Reason they have not always the same Distance from one another; and therefore they have been called wandering Stars or Planets, viz. Saturn ♄, Jupiter ♃, Mars ♂, Venus ♀, and Mercury ☿, and these may be distinguished from the fixed Stars by their not twinkling. The brightest of the five is Venus, which appears the biggest; and when this glorious Star appears, and goes before the Sun, it is called Phosphorus, or the Morning Star, and Hesperus, or the Evening Star, when it follows the Sun. Jupiter appears almost as big as Venus, but not so bright. Mars may be easily known from the rest of the Planets, because it appears red like a hot Iron or burning Coal, and twinkles a little. Saturn, in Appearance, is less than Mars, and of a pale Colour. Mercury is so near the Sun, that it is seldom seen.
Against the 6th Day of January you may see ♂ rise 10 35, which signifies the Planet Mars rises 35 Minutes after 10 o’Clock at Night, when that Planet may be seen to appear in the East. Also against the 10th Day of January you will find ♀ sets 7 13, which shows Venus sets 13 Minutes after 7 o’Clock at Night. If you look towards the West that Evening, you may see that beautiful Star till the Time of its setting. Again, on the 18th Day of the same Month, you will find ♄ rise 9 18, which shews that Saturn rises 18 Minutes after 9 at Night.
Or the Planets may be known by observing them at the Time of their Conjunctions with the Moon, viz. against the 14 Day of January are inserted these Characters ☌ ☽ ♄, which shews there will be a Conjunction of the Moon and Saturn on that Day. If you look out about 5 o’Clock in the Morning, you will see Saturn very near the Moon. The like is to be observed at any other time by the rising and setting of the Planets, and their Conjunctions with the Moon; by which Method they may be distinctly known from the fixed Stars.
I have nothing further to add at present, but my hearty Wishes for your Welfare, both temporal and spiritual, and Thanks for all your past Favours, being, Dear Reader, Thy obliged Friend,
R. Saunders



Go, wond’rous Creature! mount where Science guides,
Go measure Earth, weigh Air, and state the Tides;
Shew by what Laws the wand’ring Planets stray,
Correct old Time, and teach the Sun his Way.
Go soar with Plato to th’empyreal Sphere,
To the first Good, first Perfect, and first Fair;
Or tread the mazy Round his Follow’rs trod,
And, quitting Sense, call imitating God,
As Eastern Priests in giddy Circles run,
And turn their Heads to imitate the Sun.
Go teach Eternal Wisdom how to rule,
Then drop into thyself, and be a Fool.

XI Mon. January hath xxxi days.

“I give and I devise (old Euclio said,
And sigh’d) my Lands and Tenements to Ned.”
Your Money, Sir? “My Money, Sir! what all?
Why—if I must—(then wept) I give it Paul.”
The Mannor, Sir? “The Mannor! hold,” he cry’d,
“Not that—I cannot part with that”—and dy’d.


   Beware of little Expences, a small Leak will sink a great Ship.
   Wars bring scars.
   A light purse is a heavy Curse.
   As often as we do good, we sacrifice.
   
Help, Hands;
For I have no Lands.

XII Mon. February hath xxviii days.
   
Self Love but serves the virtuous Mind to wake,
As the small Pebble stirs the peaceful Lake;
The Centre mov’d, a Circle strait succeeds,
Another still, and still another spreads,
Friend, Parent, Neighbour, first it will embrace,
His Country next, and next all human Race;
Wide and more wide, th’ o’erflowings of the Mind
Take every Creature in of every Kind.

   It’s common for Men to give 6 pretended Reasons instead of one real one.
I Mon. March hath xxxi days.
   
Fame but from Death a Villain’s Name can save,
As Justice tears his Body from the Grave;
When what t’oblivion better were resign’d
Is hung on high to poison half Mankind.
All Fame is foreign but of true Desert,
Plays round the Head, but comes not to the Heart.
One Self-approving Hour whole Years outweighs
Of stupid Starers, and of loud Huzza’s.

   Vanity backbites more than Malice.
   He’s a Fool that cannot conceal his Wisdom.
   Great spenders are bad lenders.
   All blood is alike ancient.

II Mon. April hath xxx days.
   
’Tis not for Mortals always to be blest:
But him the least the dull and painful Hours
Of Life oppress, whom sober Sense conducts,
And Virtue, thro’ this Labyrinth we tread.
Virtue and Sense are one; and, trust me, he
Who has not Virtue, is not truly wise.

   You may talk too much on the best of subjects.
   A Man without ceremony has need of great merit in its place.
   No gains without pains.
III Mon. May hath xxxi days.
   
Virtue, (for meer Good-Nature, is a Fool)
Is Sense and Spirit, with Humanity:
’Tis sometimes angry, and its Frown confounds;
’Tis ev’n vindictive, but in Vengeance just.
Knaves fain would laugh at it; some great Ones dare;
But at his Heart, the most undaunted Son
Of Fortune, dreads its Name and awful Charms.

   Had I revenged wrong, I had not worn my skirts so long.
   Graft good Fruit all, or graft not at all.
IV Mon. June hath xxx days.
   
Unhappy Italy! whose alter’d State
Has felt the worst Severity of Fate;
Not that Barbarian Bands her Fasces broke,
And bow’d her haughty Neck beneath her Yoke;
Nor that her Palaces to Earth are thrown,
Her Cities desart, and her Fields unsown;
But that her ancient Spirit is decay’d,
That sacred Wisdom from her Bounds is fled.
That there the Source of Science flows no more,
Whence its rich Streams supply’d the World before.


   Idleness is the greatest Prodigality.
   Old young and old long.
   
Punch-coal, cut candle, and set brand on end,
Is neither good house-wife, nor good house-wife’s friend.

V Mon. July hath xxxi days.
   
Hot from the Field, indulge not yet your Limbs
In wish’d Repose, nor court the fanning Gale,
Nor taste the Spring. O! by the sacred Tears
Of Widows, Orphans, Mothers, Sisters, Sires,
Forbear!—No other Pestilence has driven
Such Myriads o’er th’ irremeable Deep.

   
He who buys had need have 100 Eyes,
But one’s enough for him that sells the Stuff.

   There are no fools so troublesome as those that have wit.
VI Mon. August hath xxxi days.
   
Has God, thou Fool! work’d solely for thy Good,
Thy Joy, thy Pastime, thy Attire, thy Food?
Who for thy Table feeds the wanton Fawn,
For him as kindly spread the flow’ry Lawn.
Is it for thee the Lark descends and sings?
Joy tunes his Voice, Joy elevates his Wings.
Is it for thee the Mock-bird pours his Throat?
Loves of his own, and Raptures, swell the Note.

   Many complain of their Memory, few of their Judgment.
   One Man may be more cunning than another, but not more cunning than every body else.
VII Mon. September hath xxx days.
   
The bounding Steed you pompously bestride,
Shares with his Lord the Pleasure and the Pride.
Is thine alone the Seed that strows the Plain?

The Birds of Heav’n shall vindicate their Grain.
Thine the full Harvest of the golden Year?
Part pays, and justly, the deserving Steer.
The Hog that plows not, nor obeys thy Call,
Lives on the Labours of this Lord of all.

   To God we owe fear and love; to our neighbours justice and charity; to our selves prudence and sobriety.
   Fools make feasts and wise men eat them.
   Light-heel’d mothers make leaden-heel’d daughters.
VIII Mon. October hath xxxi days.
   
For Forms of Government let Fools contest,
Whate’er is best administer’d is best:
For Modes of Faith let graceless Zealots fight,
His can’t be wrong, whose Life is in the right:
All must be false, that thwart this one great End,
And all of God, that bless Mankind, or mend.
      The good or ill hap of a good or ill life,
Is the good or ill choice of a good or ill wife.

   ’Tis easier to prevent bad habits than to break them.
IX Mon. November hath xxx days.
   
Fair Summer’s gone, and Nature’s Charms decay.
See gloomy Clouds obscure the chearful Day!
Now hung with Pearls the dropping Trees appear,
Their faded Honours scatter’d here and there.
Behold the Groves that shine with silver Frost,
Their Beauty wither’d, and their Verdure lost.
Sharp Boreas blows, and Nature feels Decay,
Time conquers all and we must Time obey.

   Every Man has Assurance enough to boast of his honesty, few of their Understanding.
   Interest which blinds some People, enlightens others.

X Mon. December hath xxxi days.
   
These Blessings, Reader, may Heav’n grant to thee;
A faithful Friend, equal in Love’s degree;
Land fruitful, never conscious of the Curse,
A liberal Heart and never-failing Purse;
A smiling Conscience, a contented mind;
A temp’rate Knowledge with true Wisdom join’d;
A Life as long as fair, and when expir’d,
A kindly Death, unfear’d as undesir’d.
      An ounce of wit that is bought,
Is worth a pound that is taught.

   He that resolves to mend hereafter, resolves not to mend now.
   Courts.
   
The Christian Doctrine teaches to believe
It’s every Christian’s Duty, to forgive.
Could we forgive as fast as Men offend
The Laws slow Progresses would quickly end.
Revenge of past Offences is the Cause
Why peaceful Minds consented to have Laws.
Yet Plaintiffs and Defendants much mistake
Their Cure, and their Diseases lasting make;
For to be reconcil’d, and to comply,
Would prove their cheap and shortest Remedy.


